Citation Nr: 0906465	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-17 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a disorder in the 
bilateral lower extremities, to include the knees, feet, and 
ankles, and exclusive of left Achilles tendonitis.  

2.  Entitlement to service connection for a bilateral 
shoulder disability.  

3.  Entitlement to service connection for a disability in the 
bilateral hands, to include osteoarthritis in the thumbs.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Air Force 
from August 1966 to August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  The Veteran appeared at a 
Videoconference hearing before the undersigned in May 2007.  
A transcript is associated with the claims folder.  In August 
2007, the Board reopened the claims and remanded them on de 
novo review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In August 2007, the Board reopened the claims of service 
connection for the disabilities at issue and then remanded 
the matters on de novo review for additional development.  
The Board also requested that all notice requirement of the 
Veterans Claims Assistance Act of 2000 (VCAA) were reviewed 
and satisfied.  The VCAA requires, among other things, VA to 
notify the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice also must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  Although 
some of the requirements were met in the June 2003 letter, he 
was not informed of what is needed to substantiate a claim of 
service connection.  In this regard he was not notified that 
there must be medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  Hence, the Board finds that 
the directives of the August 2007 remand were not completed.  
A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  While the 
Board regrets continued delay in this case, it has no 
recourse but to once again remand the case to ensure the 
Veteran gets complete notice.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided notice 
of any information and any medical or lay 
evidence that is necessary to 
substantiate the claim of service 
connection for the claimed disabilities.  
38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The Veteran and his 
representative must be given an 
opportunity to respond.

2.  The RO should then undertake any 
further development suggested by the 
appellant's response to the notice.

3.  Then, the RO should readjudicate the 
claim in light of any additional evidence 
received.  If any claim remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
afford the appellant and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner. 



_________________________________________________
D. BREDEHORST
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




